Citation Nr: 1748824	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  09-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 8, 1962 to November 23, 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to    the record.  In July 2015, the Board remanded this matter for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence indicates the Veteran's current right ankle disability   is not related to his military service, nor is there probative evidence of arthritis in service or within one year following discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  


Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008).  In this case, the Veteran has established service connection for hearing loss as a result of his ACDUTRA service. 

The Veteran filed his present claim seeking service connection for a right ankle disability in December 2008.  

The Veteran served on ACDUTRA in the Army from October 8, 1962 to November 23, 1962.  His service treatment records indicate that he sought treatment for a twisted right ankle injury on October 26, 1962.  X-ray examination of the right ankle was negative, and physical examination revealed minimal swelling. He      was prescribed an ace bandage and instructed to soak his ankle in warm water.     He was also placed on a limited activity physical profile for a period of one week.  No follow up treatment was indicated.  A Medical Board Report, dated November 23, 1962, found the Veteran medically unfit for further military service, and recommended that he be discharged from the service.  The report was silent as to any complaints of or findings related to the Veteran's right ankle.  A physical examination, performed at that time, found the Veteran's lower extremities to be normal.

A review of the Veteran's claims file reveals that he has a current right ankle disability, diagnosed as degenerative arthritis, osteoarthritis, and remote injury to    the deltoid ligament complex and lateral collateral ligament complex. Thus, the question becomes whether this disability is related to service, to include his injury therein.  However, based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a right ankle disability.  

In March 2017, the Veteran underwent a VA ankle examination.  Following a review of the Veteran's claims file and a physical examination of his right ankle, the VA examiner opined that it was less likely than not that the Veteran's current right ankle disability was related to his military service.  In support of this opinion, the VA examiner indicated that the Veteran's inservice right ankle sprain had resolved.  The Veteran's service treatment records revealed a mild, uncomplicated right ankle sprain.  X-ray examination of the right ankle was negative for pathology, no follow up treatment was shown, and the subsequent Medical Board examination found his lower extremities to be normal.

The VA examiner further noted that the Veteran's post service treatment records are silent as to a right ankle disability until July 2011, a lapse of 49 years.  Moreover, the July 2011 treatment report referenced an ankle twisting injury three months earlier, and did not mention any type of ongoing ankle problems since his military service.  Finally, the VA examiner noted that the April 2012 x-ray examination findings of a "remote injury" to the deltoid ligament complex and lateral collateral ligament complex indicates that this is not an acute finding and is at least as likely as not related to the 2011 injury event rather than a mild ankle sprain 49 years earlier.  

At his Board hearing, the Veteran testified that he broke his right ankle during service, and that this injury was partly the reason for his medical discharge.  During an August 2016 VA ankle examination, the Veteran reported that his     right ankle was placed in a cast for about four weeks during his military service, and that he had to go to a civilian doctor to have it removed. However, these contentions directly contradict what is shown in the Veteran's service treatment and service personnel records, which the Board accepts as the most probative evidence as to what happened during the Veteran's military service over 50     years ago.  The Board also notes that while the Veteran claims ongoing right    ankle symptomatology since his military service, his first post service treatment for a right ankle disability is not shown until 2011, and these records make reference to a right ankle injury occurring three months earlier.  Thus, the      

Board finds the Veteran's assertions as to the extent of his inservice injury and of continued ankle pain since service are unpersuasive. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Supporting the Veteran's claim is an August 2016 VA ankle examination, which includes a positive opinion linking his current right ankle disability to his inservice right ankle twisting injury.  The Board notes, however, that almost all of the Veteran's post service ankle treatment records were obtained after this examination was conducted, and the examiner did not consider the injury in 2011.  Accordingly, the Board finds the later opinion provided by the VA examiner in March 2017, which included a full review of the evidence of record, to carry far more probative weight.

Finally, while the Veteran believes his current ankle disability is related to service, the Veteran, as a layperson, has not been shown to be capable of linking any of his ankle conditions to his military service, as such matters require medical expertise    to determine.  Accordingly, his statements regarding causation are not competent evidence to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a right ankle disability is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


